EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This notice of allowance is responsive to the amendment filed August 18, 2021. As directed by the amendment, claims 1 and 15 have been amended, and claims 4, 7, 8 and 14 have been cancelled. Thus, claims 1, 2, 5, 6, 9-13, 15 and 16 are presently pending.
The amendment to claim 1 is sufficient to overcome the objection to claim 1 from the previous Office action. That objection is hereby withdrawn.
Cancellation of claim 14 obviates the objection to the drawings from the previous Office action. The objection to drawings from the previous Office action is hereby withdrawn.
The amendment to claim 15 is sufficient to overcome the 35 U.S.C 112(b) rejection of claims 15 and 16 from the previous Office action. That rejection is hereby withdrawn.
The amendment to claim 1 is sufficient to overcome the previous prior art rejections of the pending claims. Those rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1, 2, 5, 6, 9-13, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793